UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x

UNITED STATES OF AMERICA

            -against-
                                                                    ORDER


                                                                     lq   u. ·144 CA l<i-1)
                                                                    Docket#
---------------------------------------x

        Brought before this Court is an application for the appointment of counsel pursuant
to the Criminal Justice Act. Upon the request of the undersigned attorney and the consent
of the defendant, and

       According to Section Vll(D) of the Southern District of New York's Revised Plan for
Furnishing Representation pursuant to the Criminal Justice Act (CJA Plan), the Court
having found that there is good cause which renders it in the interests of justice to appoint
an attorney not employed by the Federal Defenders of New York, Inc. or a member of the
Criminal Justice Act Panel to represent the defendant,

       IT IS HEREBY ORDERED that           S'et·bn\f)C\_ sbfO ft
appointed to represent the defendant. This appointment shall constitute a temporary
                                                                                     is

appointment to the CJA Panel for the purposes of this case only.    e torney is hereby
directed to contact the CJA Clerk, (212) 805-0640, regarding bill" pr, tices.


              '5~



       Telephone




                                                                                   ti --1- 2__ o 14
                                                                                       ~,,,.,~c:.....
                                                                                   DATED        11-~•.~~&o')

                                                                                ' fl- 1-J () l
                                                                                   DATED
